Citation Nr: 1514886	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.


FINDING OF FACT

PTSD is manifested by subjective complaints of avoidance, hypervigilant behavior, nightmares, and sleep impairment; objective findings include an ability to maintain a relationship with his family and a friend, to be well groomed and oriented but with blunted and flat affect, slowed speech, and thought content lacking in detail; impaired impulse control, difficulty in adapting to stressful circumstances, or near-continuous panic or depression or other similar symptoms have not been shown.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD has been rated under DC 9411.  Under DC 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A higher 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

The Veteran submitted a claim for service connection for PTSD in August 2010.  Service connection for PTSD was granted by the RO in a June 2011 rating decision, which assigned an initial 30 percent rating throughout the period on appeal.  As will be discussed below, the Board finds an initial rating of 50 percent, but no greater, is warranted for the entire period on appeal.

In January 2011, the Veteran received a PTSD screening at a VA medical center.  He affirmed experiencing nightmares, avoidant behavior, hypervigilence, and numbness and detachment from activities and other people.  He characterized nearly all PTSD symptoms as moderate including intrusive thoughts regarding stressors, avoidant behavior, loss of interest in activities, emotional numbness, sleep impairment, irritability, and hypervigilence.  He described extreme difficulty concentrating.

In March 2011, the Veteran underwent a private psychological evaluation from L.G., a Licensed Psychological Associate (LPA).  L.G. opined that the Veteran's PTSD symptoms caused significant disturbances in all areas of life, primarily due to symptoms including hypervigilence, isolating behaviors, and memory and concentration problems.  L.G. stated that these symptoms had severely compromised the Veteran's ability to initiate or sustain work or social relationships, and an inability to learn new tasks. 

 L.G. assigned a GAF score of 39, which suggested some impairment in reality testing or communication, or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.  L.G.'s examination report also reflects consideration of symptoms including intrusive thoughts, traumatic nightmares, avoidance of conversations about military service, and exaggerated startle response.  L.G. added that she considered the Veteran totally and permanently disabled.

In an April 2011 VA examination, the VA examiner opined that the Veteran's PTSD caused mild occupational impairment and moderate social impairment.  The VA examiner identified the most significant PTSD symptoms generating impairment as avoidant and hypervigilant behavior, nightmares and chronic sleep impairment, and intrusive thoughts about Vietnam experiences.  The VA examiner assigned a GAF score of 60, which was indicative of moderate symptoms, or moderate difficulty in social and occupational functioning. 

 Despite this characterization, the VA examiner observed that chronic sleep deprivation caused severe impairment, which affected the Veteran's cognitive efficiency and sensory abilities.  The VA examination report also reflected that the Veteran displayed blunted and flat affect, slowed speech, and thought content lacking in detail. 

During the April 2011 VA examination, the Veteran reported that he saw his nearby son once a week, but did not date and maintained only one close friendship.  He described an amicable relationship with his ex-wife, and denied any open conflicts, or verbal or physical violence.  He described cutting lawns for neighbors to stay occupied, but no significant activities or leisure pursuits.  He also explained how he kept busy by working all the time; however, the work provided the opportunity to stay occupied to avoid dwelling on anxiety, regrets, mistakes, and intrusive memories about Vietnam.

In sum, the VA examiner and L.G. provided contemporaneous examinations of the Veteran's psychiatric symptoms and reached markedly different conclusions regarding the severity of the Veteran's symptoms.  The VA examiner described mild social impairment and moderate occupational impairment, while also providing a GAF score of 60, which suggested moderate severity.  In contrast, L.G. described severe social and occupational impairment, while providing a GAF score of 39 and stating that the Veteran was totally and permanently disabled due to PTSD.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Based on the foregoing, and affording all benefit of doubt to the Veteran, the Board finds the symptoms described by the VA examiner and L.G. most closely correlate to the criteria for a higher 50 percent rating.  While both examiners had different impressions of the severity of the PTSD symptoms, both examination reports show consideration of the same major PTSD symptoms including hypervigilence, isolating behaviors, and chronic sleep impairment.  The Veteran's written statements do not provide any further illumination on the severity of PTSD symptoms or any other symptoms that may be present.  See April 2013 VA Form 9; June 2011 letter.  

Severity of the PTSD symptoms was described as mild to severe, and the Veteran's January 2011 PTSD screening included his general characterization of PTSD symptoms as moderate.  The most severe characterization of the PTSD symptoms - L.G.'s finding of "total and permanent" disability - is inconsistent with the Veteran's actual work history and is not supported by additional facts such as disputes at work, missed promotions, absenteeism, or an inability to secure (obtain) or follow (maintain) substantially gainful employment.  

After balancing the range of opinions on the severity of symptoms, considering the symptoms shown by the evidence, and weighing the consistency of these factors, the Board finds that the evidence demonstrates a moderate disability picture.  Accordingly, an initial rating not to exceed 50 percent is warranted throughout the period on appeal.

However, the evidence does not establish that the Veteran experienced occupational and social impairment in most areas, the criteria associated with a higher 70 percent rating, at any point during the period on appeal.  Although L.G. described the Veteran's symptoms as severe, the evidence does not demonstrate that the Veteran experienced suicidal ideation, illogical speech, or neglect of personal hygiene at any point during the period on appeal.  Instead, the Veteran was consistently noted to be well-groomed, fully oriented, and without suicidal ideation.  The evidence does not include any suggestion of impaired impulse control, difficulty in adapting to stressful circumstances, or near-continuous panic or depression affecting the ability to function independently.

Both the April 2011 VA examiner and L.G. noted the Veteran's hypervigilant behavior, which manifested as checking doors and windows in the middle of the night, avoidance of crowds, and general anxiety.  Although these behaviors may be described as obsessional rituals, the evidence does not demonstrate that these activities pose interference with routine activities.  To the extent that sleep can be considered a routine activity, the Board considered the Veteran's sleep impairment when determining that the criteria for a 50 percent rating had been more nearly approximated.

Similarly, although the Veteran described not having many friends he could relate to, and had not made an effort to date women following separation from his wife, he described an amicable relationship with his ex-wife, regular contact with his two sons, and interaction with his neighbors.  Thus, while he does not have many effective social and work relationships, the Board finds that his relationships are more indicative of difficulty establishing such relationships rather than an inability to do so.

Accordingly, the evidence, including the Veteran's lay statements and medical treatment records, do not establish that he experienced symptoms like or similar to those associated with a higher 70 percent rating at any point during the period on appeal, and a rating in excess of 50 percent is not warranted.  Therefore, an initial rating not to exceed 50 percent for PTSD is granted.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. 
§ 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  The lay and medical evidence demonstrates PTSD symptoms such as avoidant and hypervigilant behavior, nightmares and chronic sleep impairment, memory and concentration difficulty, and intrusive thoughts about Vietnam experiences.  

These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The evidence includes the March 2011 private examiner's opinion that the Veteran is totally and permanently disabled due to PTSD symptoms; however, as noted above, this statement is inconsistent with the Veteran's actual work history and is not supported by additional facts to indicate an inability to secure (obtain) or follow (maintain) substantially gainful employment.  

In contrast, during the April 2011 VA examination, the Veteran discussed his current employment, how he had held at least one job for 14 years, and that he had no problems with peers, supervisors, and had never been laid off due to behavior problems.  For these reasons, the Board finds that the issue of TDIU has not been reasonably raised by the record or by the Veteran. 

Finally, under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
 
In the present case, required notice was provided in a September 2010 letter, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Service treatment records, post-service VA and private treatment records, and statements from the Veteran have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA psychiatric examination in April 2011, the report for which has been associated with the record.  The Board finds that the April 2011 VA examination was thorough and adequate, and provided a sound basis upon which to base a decision on the appeal for an increased rating for PTSD.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, provided clinical observations, and reported the information necessary to evaluate the severity of PTSD.  Furthermore, neither the Veteran nor the representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial 50 percent rating, but no greater, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


